department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil cc tege eoeg et2 eedwards spr-112397-00 date memorandum for robert westhoven from jerry holmes tege eoeg et2 subject additional questions state and local governments this is in partial response to your document transmitting questions dealing with employment_tax issues of state and local governments these responses were prepared by other branches in tege question a municipality has a group-term_life_insurance plan the employer pays for the cost of insurance coverage under dollar_figure the employee may purchase additional insurance which may exceed dollar_figure is any part of the premium taxable answer an employer can provide up to dollar_figure of group-term_life_insurance coverage tax-free the employee is taxed on the cost of coverage in excess of dollar_figure reduced by any amounts paid_by the employee toward the cost of the coverage but only if the insurance is provided under a policy carried_directly_or_indirectly_by_the_employer the cost of the insurance must be computed using the premiums prescribed in table i of the internal_revenue_code code sec_79 regulations to determine the amount to be included in an employee’s income total the coverage provided under all policies carried_directly_or_indirectly_by_the_employer and reduce that coverage by dollar_figure next go to table i to determine the cost of the insurance and then reduce that cost by any premium amounts paid_by the employee a policy is carried_directly_or_indirectly_by_the_employer under two circumstances if the employer pays any cost of the life_insurance or if the employer arranges for the premium payments and the premiums_paid by at least one employee subsidize those paid_by at least one other employee the test for determining whether some employees are subsidizing other employees is found in sec_1_79-0 of the regulations under that test there is employee subsidization if at least one employee is charged less than the cost of his or her insurance as determined under table i and at least one other employee is charged more than the cost of his or her insurance as determined under table i this is sometimes referred to as the straddle rule that is spr-112397-00 if the premiums charged the employees straddle the table i premium rates the insurance is carried_directly_or_indirectly_by_the_employer each policy must be tested separately to determine if it is carried_directly_or_indirectly_by_the_employer as a general_rule all insurance coverage provided by the same insurance_company or any of its subsidiaries is considered one policy thus the question cannot be answered without knowing whether the employer-paid coverage and the employee-paid coverage are purchased from the same or different insurance_companies if the insurance is purchased from different insurers the employer-paid coverage is carried_directly_or_indirectly_by_the_employer because it is financed by you the optional insurance even though it is paid for entirely by employee after-tax_dollars must also be included in the calculations for group-term insurance if the premiums charged to the employees straddle the table i rates if the premiums charged to employees for the optional insurance do not straddle the table i rates only the cost of the employer-paid coverage is subject_to inclusion in income-and because you do not pay for more than dollar_figure of coverage no amounts would be taxable if you use the same insurer or a subsidiary to purchase both the employer-paid coverage and the optional coverage paid_by the employees as a general_rule you must test both types of coverage as one policy because insurance provided under that policy is partially financed by the employer it is carried_directly_or_indirectly_by_the_employer and the two coverages must be combined to determine the amount if any to be included in an employee’s income note however that the regulations provide an exception to the rule that all coverage from the same insurer must be tested as one policy for most group-term insurance the exception is met only if the premiums are properly allocated among the coverages and the employer elects to treat the coverages as separate policies to determine if premiums are properly allocated the irs often looks at whether the premiums are developed using separate mortality or claims experience and whether credits and dividends are properly allocated between the coverages if you meet the exception you can test the employer-paid coverages separately as if they were purchased from different insurance_companies question are the employer and employee contributions to a sec_457 plan taxable for social_security and medicare answer sec_3121 of the code provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account for purposes of social_security and medicare as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to the amount sec_3121 of the code provides that wages do not include any payment made to or on behalf of an employee or his beneficiary under or to an exempt_governmental_deferred_compensation_plan as defined in sec_3121 spr-112397-00 however sec_3121 of the code provides that the term exempt_governmental_deferred_compensation_plan does not include any plan to which sec_457 or sec_457 applies thus contributions to an eligible_state_deferred_compensation_plan are not excludable from the definition of the term wages for purposes of the fica_taxes both the employer and employee contributions to a plan are taxable for social_security and medicare question a state retirement_plan pays for life_insurance for the employee’s spouse and children in the amount of dollar_figure is this coverage taxable as income to the employee answer the cost of employer-provided group-term_life_insurance on the life of an employee’s spouse or dependent is not taxable to the employee if the face_amount of the coverage does not exceed dollar_figure this coverage is deemed to be a de_minimis_fringe benefit amounts with a higher face_amount may also be a de_minimis_fringe benefit irs notice_98_110 requires that in determining whether coverage higher than dollar_figure is a de_minimis_fringe benefit only the excess if any of the cost of such insurance over the amount_paid for the insurance by the employee on an after-tax basis shall be taken into account if the face_amount exceeds dollar_figure or is not otherwise a de_minimis_fringe benefit described in notice the entire cost of the insurance including the cost of the first dollar_figure is included in the employee’s income the cost of the insurance must be computed using the premiums prescribed in the uniform_premium_table table i found in the code sec_79 regulations any premium amounts paid_by the employee on an after-tax basis reduce the amount included in the employee’s income question the employees of a town are covered by the state retirement life_insurance this insurance coverage combined with the town’s other life_insurance is in an amount greater than dollar_figure for each employee are these policies combined to figure the taxable_income over dollar_figure answer the statute excluding from income the cost of up to dollar_figure of group-term_life_insurance coverage on the life of an employee does not apply to insurance provided under a life_insurance_contract purchased as part of a qualified_retirement_plan different rules of taxation apply to such insurance whether the life_insurance is provided under the retirement_plan depends on the provisions of the plan assuming that the life_insurance provided through the state is not purchased as part of the provisions of a retirement_plan the insurance provided through the city and that provided through the state are generally combined to determine the amount to be included in an employee’s income but refer to the discussion in question spr-112397-00 concerning whether a policy is carried_directly_or_indirectly_by_the_employer if one or both of the insurance coverages are paid for entirely by the employees question please explain a sep-ira can a town offer its employees a sep-ira answer yes a town can offer its employees a sep-ira simplified_employee_pension under a sep you make the contributions to an individual_retirement_arrangement established by or for each eligible_employee sep-iras are owned and controlled by the employees and you make contributions to a financial_institution where the sep-iras are maintained a sep-ira is set up for at a minimum each eligible_employee an eligible_employee is an individual who has reached age worked for you in at least of the last years and received at least dollar_figure in compensation from you during the calendar_year note you can establish less restrictive participation requirements than those listed but not more restrictive ones there are three basic steps in setting up a sep you must execute a formal written_agreement to provide benefits to all employees who are eligible you must give each eligible_employee certain information about the sep and an ira account must be established by or for each eligible_employee the sep rules permit you to contribute a limited amount of money each year to each employee’s sep-ira you do not have to make contributions every year but if you make contributions they must be based on a written allocation formula and must not discriminate in favor of highly compensated employees when you contribute you must contribute to the sep-iras of all participants who actually performed personal services during the year for which the contributions are made even employees who died or terminated employment before the contributions were made contributions cannot be more than the smaller of l5 of the employee’s compensation or dollar_figure do not include sep contributions as wages on an employee’s form_w-2 your contributions to a sep to any other qualified defined_contribution_plan and benefits under any other qualified defined_benefit_plan cannot exceed certain limits set forth in code sec_415 publication discusses simplified_employee_pension plans in detail this publication discusses what type of plan to set up as well as how to set up a plan it also tells how much you can contribute to a plan how to treat distributions and how to report information about the plan to the internal_revenue_service and your employees spr-112397-00 you can also call the employee_plans taxpayer assistance telephone service between the hours of l pm and pm eastern time monday through thursday at these are not toll-free numbers question a municipality offers employees not participating in the state retirement_system the option of a matching ira up to dollar_figure employees must show proof of contribution through bank documentation the municipality then sends a check directly to the bank for contribution to the employee’s ira is this contribution taxable answer yes this arrangement is an ira described in code sec_408 employer contributions to iras are treated as payment of compensation to the employee they are includible in the employee’s gross_income in the taxable_year for which the amount was contributed sec_219 the total amount of the employee’s contribution and the employer’s contribution cannot exceed dollar_figure or the amount of compensation includible in the employee’s gross_income for the taxable_year if the employee’s compensation is less than dollar_figure question is there a filing requirement for a town that maintains a cafeteria_plan answer yes state and governmental agencies are required to file form_5500 annual return report of employee_benefit_plan for sec_125 cafeteria plans this is true even though state agencies are exempt under the employee retirement income security act of l974 erisa from filing form_5500 for pension benefit and welfare_benefit plans such a sec_401 plans and health insurance plans question a town has a cafeteria_plan sec_125 plan which offers dependent_care_assistance the benefits received by an employee exceed dollar_figure how is this benefit reported on form_w-2 answer an employee can generally exclude from gross_income up to dollar_figure of benefits received under a dependent_care_assistance program each year the limit is reduced to dollar_figure for married employees filing separate returns the exclusion cannot be more than the earned_income of either the employee or the employee’s spouse the total dependent care benefits the employer paid to the employee or incurred on the employee’s behalf including amounts from a sec_125 plan should be reported in box of form_w-2 any amount over dollar_figure should be included in boxe sec_1 and as wages social_security wages and medicare wages see publication sec_535 and 15-a for additional information question what remuneration under a cafeteria_plan is not subject_to fica futa medicare_tax or income_tax_withholding answer generally qualified_benefits under a cafeteria_plan are not subject_to fica futa medicare_tax or income_tax_withholding however group-term_life_insurance spr-112397-00 that exceeds dollar_figure of coverage is subject_to social_security and medicare taxes but not futa_tax or income_tax_withholding even when provided as a qualified_benefit in a cafeteria_plan adoption assistance benefits provided in a cafeteria_plan are subject_to social_security medicare and futa taxes but not income_tax_withholding if an employee elects to receive cash instead of any qualified_benefit it is treated as wages subject_to all employment_taxes for more information see chapter in pub or pub 15-a question please explain how the cafeteria_plan works answer code sec_125 makes it possible for employers to offer their employees a choice between cash salary and a variety of nontaxable benefits qualified_benefits a qualified_benefit is a benefit that does not defer compensation and which is excludable from an employee’s gross_income under a specific provision of the code without being subject_to the principles of constructive receipt qualified_benefits include health care vision and dental care group-term_life_insurance disability adoption assistance and certain other_benefits see sec_125 sec_125 sec_79 sec_105 sec_106 sec_129 and sec_137 of the code employers may also offer flexible spending accounts to employees under a cafeteria_plan that provides coverage under which specified incurred expenses may be reimbursed these include health flexible spending accounts for expenses not reimbursed under any other health plan and dependent_care_assistance_programs employer contributions to the cafeteria_plan are usually made pursuant to salary reduction agreements between the employer and the employee in which the employee agrees to contribute a portion of his or her salary on a pre-tax basis to pay for the qualified_benefits salary reduction contributions are not actually or constructively received by the participant therefore those contributions are not considered wages for federal_income_tax purposes in addition those sums generally are not subject_to fica and futa see sec_3121 and sec_3306 of the code the above discussion provides only the most basic rules governing a cafeteria_plan for a complete understanding of the rules see the proposed and final regulations under code sec_125 question a town has a cafeteria_plan which offers health care benefits to domestic partners does a domestic partner and his or her child qualify to be covered under the health plan answer cafeteria plans can offer health insurance to employees their spouses and their dependants the domestic partner and dependants in this case may not be participants in a cafeteria_plan because they are not employees but the plan may provide benefits to them for example a domestic partner may not be given the spr-112397-00 opportunity to select or purchase benefits offered by the plan but the domestic partner may benefit from the employee’s selection of family medical insurance coverage or of coverage under a dependent_care_assistance program if the domestic partner and his or her child do not qualify as the employee’s dependents those individuals may receive coverage under the cafeteria_plan on a taxable basis this means that the fair_market_value of the coverage for the domestic partner and his or her child must be included in the employee’s wages for purposes of income_tax_withholding fica and futa taxes question what if the employer does not have a sec_125 plan but offers health_insurance_coverage to a domestic partner and his or her child is this a taxable fringe benefit to the employee answer employer-provided coverage under an accident_or_health_plan for individuals other than the employee the employee’s spouse or dependents is included in the employee’s gross_income code sec_106 the term dependent is defined in sec_152 of the code question employee x ha sec_34 years_of_service with school districts x is a participant in the state retirement_system and contributes of his gross salary to the plan for the past years x has been employed as superintendent of schools of the abc school district in the state what is the maximum amount of elective_deferrals x can contribute in to a b contract purchased for x by abc school district based on his salary of dollar_figure answer a plan that provides for salary reduction contributions must not exceed the maximum deferral limitations under sec_401 of the code for the year the maximum b elective_deferral limit is dollar_figure plus increases permitted for l5-year employees see publication page increase for 15-year employees for an explanation of how to figure the amount of the yearly increase also see the discussion in answer below do either employer or employee contributions to the state retirement_system or both have to be included when figuring the limit on elective_deferrals under the b contract answer we have not been told the plan type of the state retirement_system ie the code section which applies to it if the retirement_plan is any of the plans described below the annual_limit on employee x’s deferrals under a b contract would have to be reduced by the total of all elective_deferrals contributed for the year on behalf of x even if by different employers to spr-112397-00 k plans to the extent excluded from x’s income sec_501 plans to the extent excluded from x’s income simple plans and b plans see sec_401 and page of publication if the state retirement_system is a sec_457 plan the school district should adjust the limitations accordingly when figuring the amount previously excludable what exactly do you include in this figure answer to figure employee x’s exclusion_allowance you must know the amounts previously excludable from x’s income page of publication explains how to figure this in figuring the increase in the dollar limit of elective_deferrals can employee x use the years in other school districts to qualify for the increase in the dollar limit for a 15-year employee answer no tacking of years_of_service for purposes of sec_402 is not permitted in other than a e church environment
